Exhibit 10.9

EXECUTION VERSION

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) made and entered into by and between KAGY
Holding Company, Inc., a Delaware corporation (the “Company”), AGY Holding Corp.
(the “Principal Subsidiary”), a Delaware corporation, with its principal place
of business at 2558 Wagener Road, Aiken, South Carolina, and Drew Walker, of 131
West Woodglen Rd, Spartanburg, SC 29301 (the “Executive”), effective as of the
17th day of January, 2012.

WHEREAS, the operations of the Company are a complex matter requiring direction
and leadership in a variety of arenas, including financial, strategic planning,
regulatory, community relations and others;

WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates; and

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
and the Principal Subsidiary therefore wish to continue to employ the Executive
as President and the Executive wishes to accept a continuation of such
employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company and the Principal Subsidiary hereby agree to continue the employment
of the Executive and the Executive hereby agrees to continue in the service of
the Company and the Principal Subsidiary.

2. Term. The term of the Executive’s employment hereunder shall commence as of
the date hereof (the “Employment Date”) and shall continue until terminated in
accordance with Section 5 hereof. The term of this Agreement is hereafter
referred to as “the term of this Agreement” or “the term hereof”.

3. Capacity and Performance.

(a) During the term hereof, the Executive shall serve the Company as its
President and as a member of the Board of Directors of the Company (the
“Board”); provided, however, that if the Executive’s employment with the Company
terminates for any reason, then concurrently with such termination, the
Executive will resign from the Board unless otherwise agreed in writing by the
Board and the Executive. In addition, and without further compensation, the
Executive shall serve as a director and/or officer of one or more of the
Company’s Affiliates if so elected or appointed from time to time.

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties and responsibilities of his
position and such other duties and responsibilities on behalf of the Company and
its Affiliates as reasonably may be designated from time to time by the Board, a
committee thereof, or by its designees. The Executive’s reporting
responsibilities shall be identical to those responsibilities he held prior to



--------------------------------------------------------------------------------

his appointment to the position of President, provided that he will additionally
have the direct reporting responsibility for the Company’s Science & Technology
function and for AGY Shanghai.

(c) During the term hereof, the Executive shall devote his full business time
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) and his best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of his duties and responsibilities
hereunder. The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental or academic position
during the term of this Agreement, except as may be expressly approved in
advance by the Board in writing.

(d) The foregoing restrictions shall not limit or prohibit the Executive from
engaging in passive investment, inactive business ventures, and community,
charitable, and social activities, in each case, so long as such activities do
not interfere with the Executive’s performance and obligations hereunder.

(e) During the term hereof, the Executive shall comply with all Company
policies, practices and procedures and all codes of ethics or business conduct
applicable to the Executive’s position, as in effect from time to time.

4. Compensation and Benefits. As compensation for all services performed by the
Executive hereunder during the term hereof and subject to performance of the
Executive’s duties and obligations to the Company and its Affiliates, pursuant
to this Agreement or otherwise:

(a) Base Salary. During the term hereof, the Company shall pay the Executive a
base salary at the rate of Three Hundred Fifty Thousand Dollars ($350,000.00)
per annum, payable in accordance with the payroll practices of the Company for
its executives and subject to review from time to time by the Compensation
Committee of the Board, in its sole and unreviewable discretion. The Board will
review the Executive’s base salary on or about the anniversary date of this
Agreement of each year. Such base salary, as from time to time increased, is
hereafter referred to as the “Base Salary”.

(b) Annual Bonus Compensation. During the term hereof, the Executive will be
eligible to earn an annual bonus of up to one hundred percent (100%) of Base
Salary actually paid to the Executive (the “Target Bonus”), subject to the
achievement of the performance targets (the “Performance Targets”) set forth in
the Company’s management incentive plan (the “Bonus Plan”) and the other terms
and conditions of such Bonus Plan. The Executive shall not receive a bonus in
any fiscal year in which the Executive has not exceeded ninety percent
(90%) (the “Base Percentage”) of the Performance Target for such fiscal year. In
the event that the Executive achieves one hundred ten percent (110%) or more of
the Performance Target for any fiscal year during the term hereof, the Executive
shall receive a bonus equal to one hundred percent (100%) of the Base Salary
actually paid to the Executive for such fiscal year (the “Maximum Bonus”). In
the event that the Executive achieves greater than ninety percent (90%) of the
Performance Target for any fiscal year during the term hereof, but less than one
hundred ten percent (110%) of the Performance Target for such fiscal year, then
the Executive shall receive a bonus for such fiscal year equal to the product of
(i) the Maximum Bonus and (ii) five



--------------------------------------------------------------------------------

(5) multiplied by the difference between (A) the percentage amount of the
Performance Target achieved by the Executive for such fiscal year and (B) the
Base Percentage; provided that under no circumstances shall the Executive
receive a bonus for any fiscal year in excess of the Maximum Bonus. By way of
example, if the Executive achieves 100% of the Performance Target for a fiscal
year during the term hereof, then the Executive would receive fifty percent
(50%) of the Maximum Bonus as a bonus for such fiscal year. To the degree that
the calculation of the amount of any annual bonus payments set forth in this
Agreement conflict with or vary from those set forth in the Bonus Plan, the
calculations set forth in this Agreement shall control and under no
circumstances shall the Executive be entitled to receive any bonus compensation
other than as set forth in this Agreement. The Executive’s annual bonus for 2012
shall be no less than the Target Bonus. The annual bonus compensation shall be
paid no later than May 1 in the year following the year with respect to which
the bonus is payable. In order to receive an annual bonus under this
Section 4(b) for any year, the Executive must be employed by the Company on the
last day of such year.

(c) Life Insurance. During the term hereof, the Company will reimburse the
Executive for the amount of the premium for a $1,000,000 life insurance policy
on the life of the Executive.

(d) Stock Options. Subject to the approval of the Board, the Executive shall be
granted options to purchase a total of 280,000 shares of common stock of the
Company (the “Options”), subject to the terms and conditions set forth in any
applicable award agreement, in the 2006 Stock Option Plan and in any other
applicable plan. The Options will be exercisable at a price equal to fair market
value of a share of common stock of the Company on the date of the grant, as
reasonably determined by the Board. Subject to applicable terms and conditions,
the Options shall vest ratably over a period of four (4) years following
December 27, 2011 (the “Appointment Date”). Upon the occurrence of a sale of the
Company or an initial public offering of the Company’s common stock (both as
defined in the applicable award agreement and/or plan) within four years of the
Appointment Date, such Options shall vest and become immediately exercisable as
provided for therein. In addition, the options to purchase a total of 40,000
shares of common stock of the Company that were granted to the Executive on
April 7, 2006 have, to the extent not previously vested, vested and become
immediately exercisable as of the Appointment Date, subject to the terms and
conditions set forth in the applicable award agreement and the 2006 Stock Option
Plan.

(e) Vacations. During the term hereof, the Executive shall be entitled to five
(5) weeks of vacation per annum, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company and such scheduling procedure as the Company may from time to
time require. Vacation shall otherwise be governed by the policies of the
Company, as in effect from time to time. The Executive shall be entitled to cash
compensation for vacation time not taken during the term hereof only to the
extent approved by the Board or its designee in writing.

(f) Other Benefits. During the term hereof and subject to any contribution
therefor generally required of executives of the Company, the Executive shall be
entitled to participate in any and all Employee Benefit Plans from time to time
in effect for executives of the Company generally, except to the extent such
plans are in a category of benefit otherwise



--------------------------------------------------------------------------------

provided to the Executive. Such participation shall be subject to (i) the terms
of the applicable plan documents, (ii) generally applicable Company policies and
(iii) the discretion of the Board or any administrative or other committee
provided for in or contemplated by such plan. For purposes of this Agreement,
“Employee Benefit Plan” shall have the meaning ascribed to such term in
Section 3(3) of ERISA, as amended from time to time. The Executive shall have no
recourse against the Company under this Agreement in the event that the Company
should alter, modify, add to or eliminate any or all of its Employee Benefit
Plans.

(g) Automobile. During the term hereof, the Company will provide the Executive
with a mid-range equipped Lexus LS430 or Mercedes E500 (or such other automobile
that is substantially equivalent in price). All reasonable maintenance,
insurance, and operating costs for such automobile incurred by the Executive
during the term hereof will be reimbursed by the Company, provided that the
Executive shall be liable for any income tax liability with respect to such
reimbursement. To the extent the Executive chooses to continue to drive his
current automobile instead of a Company automobile, the Company will reimburse
the Executive for gas, reasonable maintenance, and insurance up to the
equivalent cost of the Company automobile offered, provided that the Executive
shall be liable for any income tax liability with respect to such reimbursement.

(h) Business Expenses. The Company shall pay or reimburse the Executive for
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to maximum annual limits or other restrictions established by the Board
and such reasonable substantiation and documentation as may be specified by the
Board or Company policy from time to time.

(i) Apartment. During the term hereof, the Company shall pay the reasonable cost
of an apartment in the Aiken, SC area.

(j) Club Membership. During the term hereof, the Company will pay (i) dues for
the Executive’s membership in a country club of his choosing not to exceed Ten
Thousand Dollars ($10,000.00) per year and (ii) a one-time initiation fee for
the Executive’s membership in such country club not to exceed Twenty Thousand
Dollars ($20,000.00).

5. Termination of Employment and Severance Benefits. The Executive’s employment
hereunder shall terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
date of death shall be the date of termination, and the Company shall pay or
provide to the Executive’s designated beneficiary or, if no beneficiary has been
designated by the Executive in a notice received by the Company, to his estate:
(i) any Base Salary earned but not paid through the date of termination,
(ii) subject to the timing rules of Section 4(b) above, any bonus compensation
awarded for the year preceding that in which termination occurs, but unpaid on
the date of termination, and (iii) any business expenses incurred by the
Executive but unreimbursed on the date of termination, provided that such
expenses and required substantiation and documentation are submitted within
sixty (60) days following termination, that such expenses are reimbursable under
Company policy, and that any such expenses subject to the last sentence of
Section 5(g)(iv) shall be paid not later than the deadline specified therein
(all of the foregoing,



--------------------------------------------------------------------------------

payable subject to the timing limitations described herein, “Final
Compensation”). The Company shall have no further obligation or liability to the
Executive, except as expressly provided under the KAGY Holding Company, Inc.
Severance Plan dated as of April 7, 2006, as amended from time to time (the
“Severance Plan”). Other than business expenses described in Section 5(a)(iii),
Final Compensation shall be paid to the Executive’s designated beneficiary or
estate within thirty (30) days following the date of death.

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon written
notice to the Executive, in the event that, in the good faith judgment of the
Company, the Executive becomes disabled during his employment hereunder through
any illness, injury, accident or condition of either a physical or psychological
nature and, as a result, is unable to perform substantially all of his duties
and responsibilities hereunder (notwithstanding the provision of any reasonable
accommodation) for one hundred twenty (120) days during any period of three
hundred and sixty-five (365) consecutive calendar days. The Board may designate
another employee to act in the Executive’s place during any period of the
Executive’s disability. While receiving disability income payments under the
Company’s disability income plan, the Executive shall not be entitled to receive
any Base Salary under Section 4(a) hereof, but shall continue to participate in
the Employee Benefit Plans in accordance with Section 4(f) and the then-current
terms of such plans, until the termination of his employment hereunder. In the
event of such termination, the Company shall have no further obligation or
liability to the Executive, other than for payment of any Final Compensation due
the Executive or as otherwise expressly provided in the Severance Plan. Other
than business expenses described in Section 5(a)(iii), Final Compensation shall
be paid to the Executive within thirty (30) days following the date of
termination of employment.

(ii) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a licensed
physician with the appropriate specialty selected by the Company and practicing
within a 100-mile radius of the city or township nearest to the Executive’s
place of residence to whom the Executive or his duly appointed guardian, if any,
has no reasonable objection to determine whether the Executive is so disabled
and such determination shall for the purposes of this Agreement be conclusive of
the issue. If such question shall arise and the Executive shall fail to submit
to such medical examination, the Company’s determination of the issue shall be
binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon written notice to the Executive
setting forth in reasonable detail the nature of such Cause. For purposes of
this Agreement, “Cause” shall have the meaning set forth in the Severance Plan.
Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation or liability to the
Executive, other than for any Final Compensation due to the Executive. Other
than business expenses described in Section 5(a)(iii), Final Compensation shall
be paid to the Executive within thirty (30) days following the date of
termination of employment.



--------------------------------------------------------------------------------

(d) By the Company without Cause. The Company may terminate the Executive’s
employment hereunder without Cause at any time upon written notice to the
Executive. In the event of such termination, the Executive shall be eligible for
severance payments and benefits in accordance with the Severance Plan, subject
to the terms and conditions provided therein. In addition, other than business
expenses described in Section 5(a)(iii), Final Compensation shall be paid to the
Executive within thirty (30) days following the date of termination of
employment.

(e) By the Executive.

(i) Other than in connection with a termination for “Good Reason,” the Executive
may terminate his employment hereunder at any time upon sixty (60) days’ notice
to the Company. In the event of termination of employment by the Executive
pursuant to this Section 5(e)(i), the Board may elect to waive the period of
notice, or any portion thereof, and, if the Board so elects, the Company will
pay the Executive his Base Salary for the first sixty (60) days of the notice
period (or for any remaining portion of the sixty (60) day period). The Company
shall have no further obligation or liability to the Executive other than for
any Final Compensation due him. Other than business expenses described in
Section 5(a)(iii), Final Compensation shall be paid to the Executive within
thirty (30) days following the date of termination of employment.

(ii) The Executive may terminate his employment at any time for Good Reason by
delivering written notice to the Company setting forth in reasonable detail the
nature of such Good Reason. For purposes of this Agreement, “Good Reason” shall
have the meaning set forth in the Severance Plan. In the event of such
termination, the Executive shall be eligible for severance payments and benefits
in accordance with the Severance Plan, subject to the terms and conditions
provided therein.

(f) Timing of Payments and Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if at the time
of the Executive’s termination of employment, the Executive is a “specified
employee,” as defined below, any and all amounts payable under this Section 5 on
account of such separation from service that constitute deferred compensation
and would (but for this provision) be payable within six (6) months following
the date of termination, shall instead be paid on the next business day
following the expiration of such six (6) month period or, if earlier, upon the
Executive’s death; except (A) to the extent of amounts that do not constitute a
deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by the Company in its
reasonable good faith discretion); (B) benefits that qualify as excepted welfare
benefits pursuant to Treasury regulation Section 1.409A-1(a)(5); or (C) other
amounts or benefits that are not subject to the requirements of Section 409A of
the Internal Revenue Code, as amended (including the regulations thereunder,
“Section 409A”).

(ii) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the



--------------------------------------------------------------------------------

presumptions contained therein), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treasury
regulation Section 1.409A-1(i).

(iii) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(iv) Any reimbursement for expenses that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect the
Executive’s right to reimbursement of any such expense in any other taxable
year; (ii) reimbursement of the expense shall be made, if at all, promptly, but
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (iii) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.

(v) In no event shall the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.

6. Effect of Termination. The provisions of this Section 6 shall apply to
termination pursuant to Section 5 or otherwise.

(a) Provision by the Company of Final Compensation and any severance payments
and benefits in accordance with the Severance Plan that are due the Executive in
each case under the applicable termination provision of Section 5 shall
constitute the entire obligation of the Company to the Executive. The Executive
shall not be eligible for severance payments or benefits under the AGY Senior
Leadership Team severance policy, or any other policy or plan of the Company or
Principal Subsidiary providing for such benefits. The Executive shall promptly
give the Company notice of all facts necessary for the Company to determine the
amount and duration of its obligations in connection with any termination
pursuant to Section 5 hereof.

(b) Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, the Executive’s participation
in all Employee Benefit Plans shall terminate pursuant to the terms of the
applicable plan documents based on the date of termination of the Executive’s
employment without regard to any Base Salary for notice waived pursuant to
Section 5(e)(i) hereof or to any severance, benefits or other payment made to or
on behalf of the Executive following such date of termination.

(c) Provisions of this Agreement shall survive any termination of the
Executive’s employment if so provided herein or if necessary or desirable fully
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under Sections 7 and 8 hereof. The
obligation of the Company to provide severance or benefits in accordance with
the Severance Plan, and Executive’s right to retain such severance or benefits,
is expressly conditioned on the Executive’s continued full performance in
accordance with Sections 7 and 8 hereof. The Executive recognizes that, except
as expressly



--------------------------------------------------------------------------------

provided in Sections 5(d) and 5(e)(ii), or with respect to Base Salary paid for
notice waived pursuant to Section 5(e)(i) hereof, no compensation is earned
after termination of employment.

7. Confidential Information, Non-Solicitation, Non-Competition. The Executive
acknowledges and affirms his obligations under the Confidentiality,
Non-Solicitation and Non-Competition Agreement dated as of April 7, 2006 (the
“Employee Agreement”), provided, however, that the Executive agrees that the
restrictions will apply not only in the geographic areas detailed in the
Employee Agreement, but also in the Restricted Territory, as defined in this
Paragraph 7. “Restricted Territory” means (i) any state in the continental
United States; (ii) Alaska and Hawaii; (iii) any other territory or possession
of the United States; and (iv) any other country in which any Product has been
manufactured, provided, sold or offered or promoted for sale by the Company or
any of its Affiliates at any time during the Employment Period or with respect
to which the Company or any of its Affiliates has devoted substantial expense in
anticipation of launching into such geographic area a portion of their business.

8. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company.

9. Conflicting Agreements. The Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

10. Indemnification. The Company shall indemnify the Executive to the extent
provided in its then current certificate of incorporation or by-laws. The
Executive agrees to promptly notify the Company of any actual or threatened
claim arising out of or as a result of his employment with the Company.

11. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 11 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:



--------------------------------------------------------------------------------

(a) “Affiliates” means all Persons directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
either management authority, contract or equity interest.

(b) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment and during the period of six
(6) months immediately following termination of his employment that relate to
either the Products or any prospective activity of the Company or any of its
Affiliates.

(c) “Person” means an individual, a corporation, an association, a partnership,
an estate, a trust and any other entity or organization, other than the Company
or any of its Affiliates.

(d) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

12. Withholding. All payments made by the Company or the Principal Subsidiary
under this Agreement shall be reduced by any tax or other amounts required to be
withheld by the Company or the Principal Subsidiary under applicable law.

13. Assignment. Neither the Company, the Principal Subsidiary, nor the Executive
may make any assignment of this Agreement or any interest herein, by operation
of law or otherwise, without the prior written consent of the other; provided,
however, that the Company and/or the Principal Subsidiary may assign its rights
and obligations under this Agreement without the consent of the Executive in the
event that the Executive is transferred to a position with any of the Company’s
subsidiaries or in the event that the Company and/or Principal Subsidiary shall
hereafter affect a reorganization, consolidate with, or merge into, any other
Person or transfer all or substantially all of its properties or assets to any
other Person. This Agreement shall inure to the benefit of and be binding upon
the Company, the Principal Subsidiary and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.

14. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this



--------------------------------------------------------------------------------

Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

16. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, at its
principal place of business, attention of the Chief Financial Officer, with a
copy to Ropes & Gray LLP, Prudential Tower, 800 Boylston Street, Boston, MA
02199-3600, attention of Craig E. Marcus or to such other address as either
party may specify by notice to the other actually received.

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment (including without limitation that certain employment
offer letter, dated as of December 10, 2004 and amended as of April 7, 2006 and
that certain employment offer letter dated as of December 19, 2011), excluding
only the Employee Agreement, the Severance Plan, any applicable option award
agreements, the 2006 Stock Option Plan and any other applicable plan, all of
which will shall continue in full force and effect in accordance with the terms
hereof.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

19. Obligations of the Company and the Principal Subsidiary. Each of the Company
and the Principal Subsidiary shall be jointly and severally liable for any
payment obligation of the Company or the Principal Subsidiary pursuant to this
Agreement.

20. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

22. Governing Law. This is a Delaware contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     KAGY HOLDING COMPANY, INC. /s/ Drew Walker     By:   /s/ Seth
H. Hollander Drew Walker      

Name: Seth H. Hollander

Title: VP

    AGY HOLDING CORP.     By:   /s/ Seth H. Hollander      

Name: Seth H. Hollander

Title: VP